DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of December 16, 2019 are hereby accepted as FORMAL.

Please note that any mention of claim line numbering in this office action refers to claim line numbering as it appears in the official claim listing in the image file wrapper (IFW), not to that of any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module” in claim 12 at lines 10 and 17, and in claim 13 at lines 16 and 27, and “signal processing module” in claim 14 at line 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claims 1-18 are replete with terms lacking antecedent basis or lacking clear antecedent basis.  Applicant is kindly requested to resolve all of these in the amendment responsive to this office action.

In claims 1, 5, 8, 12, and 15, the following lack clear antecedent basis: “said antenna”; “the radar antenna”; “the antenna(s)”; and, “the radar antenna(s).”  Since there are plural antennas in each of the independent claims, it is unclear which of the plurality of antennas is the antecedent for each of the terms listed above in this paragraph.
The term "near" in claims 1, 5, 6, 9, 10, and 15 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The uses of “near” in the claims are indefinite and unclear in that one of ordinary skill-in-the-art is not informed as to what distances are “near,” and what other distances are not “near.”
The term "close" in claim 1 (line 23) is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The uses of “close” in claim 1 are indefinite and unclear in that one of ordinary skill-in-the-art is not informed as to what distances are “near,” and what other distances are not “near.”
Each and every use of the shorthand expressions “centre(s),” “antenna(s),” and, “echo(es)” is indefinite and unclear in context as to what is meant.  For example, does “centre(s)” always mean “center or centers” or does it vary from “centre” to “centres” in 
On line 2 of independent claim 1, there is a recitation of “a bistatic radar,” on line 9 of claim 1, there is a mention of “the bistatic Doppler radar.”  On line 9 of claim 1, “the bistatic Doppler radar” lacks clear antecedent basis since it does not clearly take “a bistatic radar” on line 2 as antecedent.
On line 2 of independent claim 15, there is a recitation of “a bistatic radar,” on line 9 of claim 15, there is a mention of “the bistatic Doppler radar.”  On line 9 of claim 15, “the bistatic Doppler radar” lacks clear antecedent basis since it does not clearly take “a bistatic radar” on line 2 as antecedent.
Independent claim 1 is indefinite and unclear in that there are two recitations of “a radar transmission chain,” one on line 5 and another on line 13, thereby causing a lack of clear antecedent basis for any mention of “transmission chain” in claims 1-14.
Independent claim 15 is indefinite and unclear in that there are two recitations of “a radar transmission chain,” one on line 5 and another on line 13, thereby causing a lack of clear antecedent basis for any mention of “transmission chain” in claims 16-18.
On line 34 of claim 1, “the transmission chain” lacks clear antecedent basis in that there are two recitations of “a transmission chain” earlier in claim 1.
On line 33 of claim 15, “the transmission chain” lacks clear antecedent basis in that there are two recitations of “a transmission chain” earlier in claim 15.  On line 8 of dependent claim 16, “the transmission chain” lacks clear antecedent basis.
On line 8 of dependent claim 16, “the transmission chain” lacks clear antecedent basis.

On line 4 of dependent claim 4, “the radar transmission chain” lacks clear antecedent basis in that there are two recitations in independent claim 1 of “a transmission chain” that is presented as being in a radar.
On lines 11-12 of dependent claim 5, “the radar transmission chain” lacks clear antecedent basis in that there are two recitations of “a transmission chain” earlier in claim 1.  Similarly, each of the uses of “the transmission chain” in claim 6 at line 20, and, in claim 7, lines 4-5 lacks clear antecedent basis.
Independent claim 1 is indefinite and unclear in that there are two recitations of “a radar reception chain,” one on line 7 and another on line 15, thereby causing a lack of clear antecedent basis for any mention of “reception chain” in claims 1-14.
In a similar way, independent claim 15 is indefinite and unclear in that there are two recitations of “a radar reception chain,” one on line 7 and another on line 15, thereby causing a lack of clear antecedent basis for any mention of “reception chain” in claims 16-18.
On line 4 of dependent claim 4, “the radar reception chain” lacks clear antecedent basis in that there are two recitations in independent claim 1 of “a reception chain” that is presented as being in a radar.  Similarly, each of the uses of “the radar reception chain” in claim 9 at line 12, in claim 10 at line 19, in claim 11 at line 5, and, in 
On line 34 of claim 1, “the reception chain” lacks clear antecedent basis in that there are two recitations of “a reception chain” earlier in claim 1.  Similarly, each of the uses of “the reception chain” in claim 12 at lines 11 and 18, and in claim 13 at lines 17 and 20 lacks clear antecedent basis.  On line 9 of dependent claim 16, “the reception chain” lacks clear antecedent basis.
On line 6 of dependent claim 5, “the radar antenna” lacks clear antecedent basis as to which antenna in claim 1 is the intended antecedent.
On line 11 of dependent claim 9, on line 18 of dependent claim 10, and on lines 4-5 of dependent claim 11, “the radar echo(es)” lacks antecedent basis.
On lines 10 and 17 of dependent claim 12, “the processing module” lacks antecedent basis.
On lines 10-11 and 17-18 of dependent claim 12, “the demodulated and digitized signal” lacks antecedent basis.
On lines 7 and 8-9, each of the uses of “the expected movement vector” lacks antecedent basis.
On lines 16 and 27 of dependent claim 13, each use of “the processing module” lacks antecedent basis.
On lines 16 and 28 of dependent claim 13, each use of “the demodulated and digitized signal” lacks antecedent basis.
On line 4 of dependent claim 14, “the signal processing module” lacks antecedent basis.

On line 32 of claim 15, “the radar antenna(s)” lacks clear antecedent basis.
Each of the following uses of “the vibration modes” lacks antecedent basis: claim 1, line 27; claim 3, lines 3 and 6; claim 5, line 6; claim 6, line 10; claim 9, line 6; claim 10, line 10; claim 12, line 12; claim 13, line 18; claim 15, line 26; and, claim 17, lines 4 and 7.
Each of the following uses of “the radar antenna” lacks antecedent basis: claim 1, line 33; claim 5, line 6; and, claim 12, line 12.
On line 6 of claim 8, “the antenna(s)” lacks clear antecedent basis as to which antenna is meant as antecedent.
On lines 37-38 of claim 13, “the radar carrier” lacks antecedent basis.
On line 17 of claim 5, “the radar” lacks clear antecedent basis as to which radar is meant as antecedent.
Each of the following uses of “the radar signal” lacks antecedent basis: claim 6, lines 28-29; claim 9, line 18; and, claim 10, line 28.
Each of the following uses of “the Doppler radar” lacks clear antecedent basis: claim 5, line 2; claim 6, line 2; claim 9, line 2; claim 10, line 2; claim 12, line 2; and, claim 13, line 2.
Each of dependent claims 2-14 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 16-18 is unclear, at least, in that it depends directly from unclear, independent claim 15.

Potentially-Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-14 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward (‘718) is of general interest for showing the sensing of the vibration of an antenna, and performing a correction for phase noise from the vibration.
Joseph (‘830) is of general interest for showing correction for phase error in antennas, where the phase error is caused by vibration.
Augustine et al (‘660) is of general interest for showing a Doppler radar that detects unwanted phase shifts caused by vibration.
Each of Chan (‘567) and Chan (‘249) is of general interest for showing a synthetic aperture radar that corrects phase error due to vibration.
Kempkes et al (‘270) is of general interest for showing a phase array antenna system that introduces phase corrections to correct for phase error from vibration.

Mariotti (‘554) is of general interest for showing correction of the signal for vibration of a supporting mast.
Stove (‘129) is of general interest for showing an antenna system that senses vibration and corrects for the effects of the vibration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648